EXHIBIT 10.7

AMENDMENT FOUR

TO

DIRECTORY SERVICES AGREEMENT

This Amendment Four (this “Amendment”) to the Directory Services Agreement by
and between L. M. Berry and Company (“Berry”) and Hawaiian Telcom
Communications, Inc. (“Publisher”), dated February 4, 2005, as amended (the
“Agreement”), is made and entered into between the parties to the Agreement, to
be effective January 1, 2007.

In consideration of the rights and benefits each party to the Agreement will
receive in connection with this Amendment, the parties intending to be legally
bound, agree as follows:

1.             Construction.

(a) All capitalized terms used in this Amendment shall have the meaning ascribed
to such terms in the Agreement unless otherwise specified in this Amendment.

(b) In the event of a conflict between the terms of the Agreement and the
Amendment, the conflict shall be resolved under the terms of this Amendment.

(c) Unless modified under the terms of this Amendment, all the rest and
remaining terms of the Agreement, as previously amended, shall remain unaffected
by this Amendment.

2.             Additional Short Term Services to Be Provided by Berry to
Publisher.

Pursuant to Amendment Three to the Directory Services Agreement, entered into as
of September 29, 2006, Berry is authorized to provide certain short term
services as described therein.  Amendment Three provides that these short term
services and the pricing set forth therein will be provided through December 31,
2006.  That term is hereby extended through December 31, 2007, subject to
Publisher’s right as set forth in Amendment Three to discontinue Berry’s
performance of such short term services.

3.             Advertising and Communications.

The following language is added to the last sentence of subsection 1(i) of
Schedule 5, Marketing Schedule:

“and provided further, however, that during calendar year 2007 only, Berry shall
reimburse Publisher for the first Three Hundred Thousand Dollars ($300,000) of
expenses incurred by Publisher to specifically promote and market the
Directories, and Berry and Publisher will share any such expenses in excess of
Three Hundred Thousand Dollars ($300,000), up to a maximum amount equal to Two
Percent (2%) of Net Collected Print Revenue of the 2007 Directory Cycle, in the
same manner revenues are shared in Schedule 8.”


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment Four
effective as of the date set forth above.

L. M. BERRY AND COMPANY

 

HAWAIIAN TELCOM

 

 

COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Daniel J. Graham

 

 

By:

  /s/ Alan M. Oshima

 

 

 

 

 

Name:

  Daniel J. Graham

 

 

Name:

  Alan M. Oshima

 

 

 

 

Date:

  March 2, 2007

 

 

Date:

  February 26, 2007

 


--------------------------------------------------------------------------------